NO. 07-07-0062-CR

                           IN THE COURT OF APPEALS

                    FOR THE SEVENTH DISTRICT OF TEXAS

                                   AT AMARILLO

                                     PANEL C

                                    MAY 7, 2007

                        ______________________________


                       VELVET MARIE REYES, APPELLANT

                                         V.

                        THE STATE OF TEXAS, APPELLEE


                      _________________________________

              FROM THE 27TH DISTRICT COURT OF BELL COUNTY;

                 NO. 60076; HONORABLE JOE CARROLL, JUDGE

                       _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                             MEMORANDUM OPINION


      Pursuant to an open plea of guilty, Appellant, Velvet Marie Reyes, was convicted

of theft, enhanced, and sentenced to twenty-one months in a state jail facility.    In
presenting this appeal, counsel has filed an Anders1 brief in support of a motion to

withdraw. We grant counsel’s motion and affirm.


       In support of his motion to withdraw, counsel certifies he has diligently reviewed the

record and, in his opinion, the record reflects no reversible error upon which an appeal can

be predicated. Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493

(1967); Monroe v. State, 671 S.W.2d 583, 585 (Tex.App.--San Antonio 1984, no pet.).

Thus, he concludes the appeal is frivolous. Counsel has candidly discussed why, under

the controlling authorities, there is no error in the court's judgment. See High v. State, 573
S.W.2d 807, 813 (Tex.Cr.App. 1978). Counsel has also shown that he sent a copy of the

brief to Appellant and informed Appellant that, in counsel's view, the appeal is without

merit. In addition, counsel has demonstrated that he notified Appellant of her right to

review the record and file a pro se response if she desired to do so. The Clerk of this

Court also advised Appellant by letter of her right to file a response to counsel’s brief.

Appellant filed a response, and the State filed a brief requesting that the trial court’s

judgment be affirmed based on the Anders brief.


       Against her trial attorney’s advice, Appellant rejected a plea offer of fifteen months.

During the punishment phase, she admitted having numerous theft convictions. During

cross-examination she confirmed that she had been stealing for approximately thirteen

years as reflected in the presentence investigation report. By her testimony and a letter


       1
           Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

                                              2
from her to the trial judge, which was admitted into evidence, she attempted to explain the

reasons for her “poor decisions” in hope of leniency. As a mother of four, she had become

desperate to provide her children with a better life. Following closing arguments, the trial

court assessed a sentence of twenty-one months.


       By the Anders brief, counsel asserts the trial court substantially complied with article

26.13 of the Texas Code of Criminal Procedure in admonishing Appellant regarding her

guilty plea. Counsel further asserts that Appellant’s sentence was lawfully imposed. See

Tex. Pen. Code Ann. §§ 31.03(e)(4)(D) & 12.35(a) (Vernon 2003).


       We have independently examined the entire record to determine whether there are

any non-frivolous grounds which might support the appeal. See Penson v. Ohio, 488 U.S.
75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Stafford v. State, 813 S.W.2d 503, 511

(Tex.Cr.App. 1991). We have found no such grounds. After reviewing the record,

counsel’s brief, Appellant’s response, and the State’s brief, we agree with counsel that the

appeal is frivolous. See Bledsoe v. State, 178 S.W.3d 824 (Tex.Cr.App. 2005).


       Accordingly, counsel's motion to withdraw is granted and the trial court’s judgment

is affirmed.


                                                   Patrick A. Pirtle
                                                       Justice


Do not publish.


                                              3